DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This allowability notice addresses U.S. reissue application No. 15/591,493 (“493 Reissue Application” or “instant application”).  Based upon a review of the instant application, the actual filing date is May 10, 2017 (“493 Actual Filing Date”).  Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The 493 Reissue Application is a reissue application of U.S. Patent No. 9,167,264 (“264 Patent”) titled “IMAGE DECODING METHOD, IMAGE CODING METHOD, IMAGE DECODING APPARATUS, IMAGE CODING APPARATUS AND INTEGRATED CIRCUIT FOR GENERATING A CODE STREAM WITH A HIERARCHICAL CODE STRUCTURE.”   The application for the 264 Patent was filed on Dec. 22, 2014 and assigned by the Office US patent application number 14/578,794 (“794 Application”) and issued on Oct. 20, 2015 with claims 1-3 (“Originally Patented Claims”).
On Sep. 10, 2018, the Office mailed a non-final office action (“Sep 2018 Non-Final Office Action”).  On Dec. 10, 2018, Applicant filed a response (“Dec 2018 Response”).  
On Feb. 19, 2019, the Office mailed a final office action (“Feb 2019 Final Office Action”).  On Jun. 17, 2019, Applicant filed a response (“Jun 2019 Response”) and a RCE.
On Aug. 8, 2019, the Office mailed a non-final office action (“Aug 2019 Non-Final Office Action”).  On Dec 9, 2019, Applicant filed a response (“Dec 2019 Response”) to the Aug 2019 Non-Final Office Action.
On Jan. 17, 2020, the Office mailed a final office action (“Jan 2020 Final Office Action”).  On Apr. 17, 2020, Applicant filed a RCE and a response (“Apr 2020 Response”).
Jul 2020 Non-Final Office Action”).  On Nov. 6, 2020, Applicant filed a response (“Nov 2020 Response”) to the Jul 2020 Non-Final Office Action.
On Dec. 7, 2020, the Office mailed a final office action (“Dec 2020 Final office Action”).  On Jan. 26, 2021, Applicant filed an IDS (“Jan 2021 IDS”).  On Apr. 7, 2021, Applicant filed a response (“Apr 2021 Response”) to the Dec 2020 Final Office Action, a terminal disclaimer and  an RCE.  Applicant amended claim 5 and added new claims 15-16.

II. PRIORITY CLAIMS
This section is the same as that in Sep 2018 Non-Final Office Action.
Based upon a review of the instant reissue application and 264 Patent, the Examiner finds that the instant reissue application claims domestic priority to 13/876,276 filed as application No. PCT/JP2011/005495 on Sep. 29, 2011, now Pat. No. 8,965,139 and to provisional application 61/387,541, filed on Sep. 29, 2010.
The instant reissue application does not claim any foreign priority. 
Because the effective filing date of the instant application is not on or after March 16, 2013, the present application is being examined under the pre-AIA  first to invent provisions. 

III. APR 2021 RESPONSE AND CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) Apr. 7, 2021 has been entered.
The Apr 2021 Response contained, among other things, “REMARKS” (“Apr 2021 Remarks”), an IDS (“Apr 2021 IDS”) and “AMENDMENTS TO THE CLAIMS” (“Apr 2021 Claim Amendment”).   The Apr 2021 Claim Amendment amended claim 5 and added claims 15-16.  Claims 1-4 and 6-14 were canceled previously.   The Jan 2021 IDS and the Apr 2021 IDS have been considered.  Further the IDS filed on Aug. 28, 2019 has been considered.


IV. STATUS OF CLAIMS
	In light of the above: 
Claims 5 and 15-16 are currently pending (“Pending Claims”).
Claims 5 and 15-16 are currently examined (“Examined Claims”).
Claims 1-4 and 6-14 are canceled.
No claims are withdrawn.
	Regarding the Examined Claims and as a result of this Office action:
Claims 5 and 15-16 are allowed.

V.  CLAIM INTERPRETATION
A.	Lexicographic Definitions
After careful review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes the Patent Owner is not their own lexicographer. See MPEP § 2111.01 IV.

B.	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Patent Owner, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation (BRI) standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how she is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support her interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
Processor:  “(1) (A) (computers) (hardware). A data processor.  (4) (A) A device that interprets and executes instructions, consisting of at least an instruction control unit and an arithmetic unit. See also: coprocessor; preprocessor. (B) A device that contains a central processing unit.”  IEEE 100, The Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, 2000.
Decoder: “1. A device or program routine that converts coded data back to its original form. This can mean changing unreadable or encrypted codes into readable text or changing one code to another, although the latter type of decoding is usually referred to as conversion.” Microsoft Computer Dictionary, Fifth Edition, Microsoft Press, Redmond, WA, 2002.
Parse: vb. “To break input into smaller chunks so that a program can act upon the information.” Microsoft Computer Dictionary, Fifth Edition, Microsoft Press, Redmond, WA, 2002.

C.	Claims Not Invoking 35 U.S.C. §112 6th Paragraph
The Examiner finds that claim 5 does not invoke 35 U.S.C. §112 6th Paragraph. For support of this position, the Examiner notes the following; 
Claim 5 is a method claim.  Claim 5 recites neither "step for" nor "means for," nor a generic placeholder for "step for" or "means for."  Therefore claim 5 fails Prong (A) as set forth in MPEP §2181 I. Because claim 5 fails Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that claim 5 does not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008) (precedential).  Claims 15-16 are method claims that depend on claim 5.  For similar reasons, claims 15-16 are determined not invoking § 112, 6th paragraph.  

VI. ALLOWABLE SUBJECT MATTER
Claims 5 and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art including Chen fails to teach the listed claims each of which specifically comprises the following listed feature(s) in combination with other limitations:
parsing a first flag which indicates whether a reference index is stored in a sub coded unit, the first flag being in a picture header of the coded picture; 
determining whether or not the first flag indicates that the reference index is stored in the sub coded unit; 
when the first flag is determined to indicate that the reference index is stored in the sub coded unit, parsing the reference index stored in the sub coded unit and decoding the sub coded unit by performing inter prediction in which (i) each of sub prediction units included in the sub coded unit identify a prediction mode and (ii) the reference index stored in the sub coded unit is applied to all of the sub prediction units included in the sub coded unit; and 
when the first flag is determined not to indicate that the reference index is stored in the sub coded unit, parsing reference indexes stored in sub prediction units included in the sub coded unit and decoding the sub prediction units by performing inter prediction in which (i) each of the sub prediction units included in the sub coded unit identify the prediction mode and (ii) the reference indexes stored in the sub prediction units are applied to the sub prediction units.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
VII. RESPONSE TO ARGUMENTS
A. 	112 1st paragraph
	The rejection under 112 1st paragraph has been overcome in view of Applicant’s arguments and claim amendment and is hereby withdrawn.

B. 	Double Patenting rejection
	The double patenting rejection has been overcome in view of Applicant’s terminal disclaimer filed on Apr. 7, 2021 and is hereby withdrawn.

C. 	35 USC 102 and 103
The rejections under 35 USC 102 and 103 have been overcome in view of Applicant’s amendment and arguments and are hereby withdrawn.
VIII. CONCLUSION
A.	Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Yuzhen Ge whose telephone number is 571-272-7636.  The Examiner can normally be reached on Monday-Thursday 8:00am to 6:00pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Andrew J. Fischer can be reached on 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Yuzhen Ge/
Primary Examiner, Art Unit 3992


Conferees:

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the instant patent, or in the prior art.